      Case 3:17-cv-00939-WHA Document 2687 Filed 01/25/19 Page 1 of 2



 1

 

 

 

 

 

 

                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

 WAYMO LLC,                               CASE NO. 3:17-cv-00939

             Plaintiff,
                                             [PROPOSED] ORDER GRANTING
       vs.
                                             SEALING OF DKT. 2011-11
 UBER TECHNOLOGIES, INC.;
    OTTOMOTTO LLC,

              Defendants.
























                                                                 CASE NO. 3:17-cv-00939-WHA
                                             [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION
      Case 3:17-cv-00939-WHA Document 2687 Filed 01/25/19 Page 2 of 2



 1         Together, Plaintiff Waymo LLC (“Waymo”) and Defendants Uber Technologies Inc. and

 2 Ottomotto LLC. (“Uber”) have filed an Administrative Motion for Clarification of the Court’s

 3 Order on Comprehensive Motions to File Under Seal (“Administrative Motion”).

 4         Having considered the Administrative Motion for Clarification and Waymo’s

 5 Comprehensive Administrative Motion to File Under Seal (see Dkt. 2664 at 41), and good cause

 6 having been shown therein, the Court GRANTS the parties’ requests to seal Dkt. 2011-11.

 7

 8

 9         IT IS SO ORDERED.
10

11   Dated: ______________,
               January 25   2019

12                                        HON. WILLIAM ALSUP
                                          United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                  -1-                    CASE NO. 3:17-cv-00939-WHA
                                                    [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION
